Ex-10.3

 

EXECUTION VERSION

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT dated as of
September 30, 2010 (as it may be amended, restated, supplemented and otherwise
modified from time to time, this “Security Agreement”), among Clopay Ames True
Temper LLC, a Delaware limited liability company (“Holdings”), Clopay Ames True
Temper Holding Corp., a Delaware corporation (the “Borrower”) and certain
subsidiaries of the Borrower listed on Schedule 1 hereto (together with Holdings
and the Borrower, the “Grantors”), and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent (the “Administrative Agent”) for the Secured
Parties referred to below.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Security Agreement and the exercise of any right or
remedy hereunder are subject to the provisions of the Intercreditor Agreement,
dated as of September 30, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among the Borrower,
Holdings, certain subsidiaries of the Borrower, the Term Loan Representative (as
defined therein) and the ABL Representative (as defined therein).  In the event
of any conflict between the terms of the Intercreditor Agreement and this
Security Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

PRELIMINARY STATEMENT

 

WHEREAS, certain of the Grantors are parties to that certain Credit Agreement,
dated as of June 24, 2008, by and between Clopay Building, as a borrower, Clopay
Plastic, as a borrower, the lenders parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Existing Credit Agreement”);

 

WHEREAS, certain of the Grantors are parties to that certain Pledge and Security
Agreement, dated as of June 24, 2008, among the Grantors named therein and
JPMorgan Chase Bank, N.A., as administrative agent (the “Existing Security
Agreement”);

 

WHEREAS the Grantors, the Administrative Agent and the Lenders intend to amend
and restate the Existing Credit Agreement by entering into the Amended and
Restated Credit Agreement, dated as of September 30, 2010 (as it may be amended
or modified from time to time, the “Credit Agreement”); and

 

WHEREAS it is a condition precedent to the effectiveness of the Credit Agreement
that the Grantors amend and restate the Existing Security Agreement;

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree that the Existing Security Agreement shall be amended and
restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

1.1           Terms Defined in Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

1.2           Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in the UCC.

 

1.3           Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

 

“ABL Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and reimbursement obligations and all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and reimbursement obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender (or, in the case of any Specified
Banking Service Agreement or Specified Swap Agreement, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents,
any Letter of Credit, any Specified Swap Agreement, any Specified Banking
Service Agreement or any other document made, delivered or given in connection
with any of the foregoing, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of any of the foregoing agreements).

 

“Cash Dominion Period” means each period when an Event of Default shall have
occurred and be continuing or each period beginning on a date on which
Availability is less than 15% of the Revolving Commitments; provided that the
Cash Dominion Period shall be discontinued when and if Availability shall have
been greater than 20% of the Revolving Commitments for a period of 90
consecutive days and no Event of Default shall be continuing.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent (and prior to the Term Loan Obligations Payment Date,
the Term Loan Representative) and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Loan Party for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

 

“Collection Account” shall have the meaning set forth in Section 7.1(b).

 

“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC.

 

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Controlled Account” shall have the meaning set forth in Section 7.1.

 

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, the Administrative Agent and, prior
to the Term Loan Obligations Payment Date, the Term Loan Collateral Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by any Loan Party with such banking institution.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e)  all rights corresponding to any of the foregoing throughout
the world.

 

“Copyright Security Agreement” shall mean the Copyright Security Agreement
substantially in the form of Exhibit H.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Existing Term Loan Agreement” means the credit agreement dated as of
September 30, 2010, among Clopay Ames True Temper Holding Corp., as borrower,
Clopay Ames True Temper LLC, Goldman Sachs Lending Partners LLC, and the other
lenders party thereto, as in effect on the date hereof.

 

“Foreign Subsidiary” means any Subsidiary of a Grantor organized under the laws
of any jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock” means the voting Equity Interests in any
first-tier Foreign Subsidiary.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

3

--------------------------------------------------------------------------------


 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Guaranteed Obligations” with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with the
Credit Agreement (including, without limitation, Article X) or any other Loan
Document, any Specified Swap Agreement or any Specified Banking Service
Agreement to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by such Guarantor pursuant to the terms of the Credit
Agreement or any other Loan Document).

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including inventions, designs,
Patents, Copyrights, Licenses, Trademarks, trade secret licenses, confidential
or proprietary technical or business information, know-how, show-how or other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and booked and records describing or
used in connection with, any of the foregoing.

 

“Intellectual Property Security Agreements” means the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to Holdings or any of its Subsidiaries.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Accounts” means the Securities Accounts, Commodity Accounts and
Deposit Accounts, including any Prepayment Accounts.

 

“Investment Property” means: (i) all “investment property” as such term is
defined in Article 9 of the UCC and (ii) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests, Pledged Debt, the Investment Accounts and certificates of deposit.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Lock Boxes” shall have the meaning set forth in Section 7.1(a).

 

4

--------------------------------------------------------------------------------


 

“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims,
payments and Proceeds now or hereafter due or payable under and with respect
thereto, including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all other rights corresponding to any of the
foregoing throughout the world.

 

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit I.

 

“Pledged Collateral” means all Instruments (including without limitation,
Pledged Debt), Securities, Pledged Equity Interests and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement; provided that in no
event shall either the stock of any Immaterial Subsidiary or more than 65% of
the total outstanding Foreign Subsidiary Voting Stock of each Foreign Subsidiary
be required to be pledged hereunder.

 

“Pledged Debt” means all Indebtedness owed to any Grantor, whether or not
evidenced by any Instrument, including, without limitation, all Indebtedness
described on Exhibit E under the heading “Pledged Debt” (as such schedule may be
amended or supplemented from time to time), issued by the obligors named
therein, the Instruments, if any, evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

 

“Pledged Equity Interests” means (i) all Equity Interests owned by a Grantor
(including, without limitation, all Equity Interests listed on Exhibit E, as
such schedule may be amended or supplemented from time to time), (ii) the
certificates if any, representing such Equity Interests and (iii) any other
participation or interest in any equity or profits of any business entity
including, without limitation, any trusts and all management rights relating to
any entity whose equity interests are included as Collateral.

 

“Prepayment Account” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Proceeds” shall have the meaning set forth in the Intercreditor Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

 

“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations and termination of Commitments under the Credit Agreement but
prior to the date upon which the Credit Agreement has terminated by its terms
and all of the obligations thereunder have been paid in full, Lenders holding in
the aggregate at least a majority of the total of the Aggregate Credit Exposure,
and (c) after the Credit Agreement has terminated by its terms and all of the
Obligations thereunder have been paid in full (whether or not the Obligations
under the Credit Agreement were ever accelerated), Secured Parties holding in
the aggregate at least a majority of the aggregate net early termination
payments and all other amounts then due and unpaid from any Grantor to the
Secured Parties under the Specified Swap Agreements or the Specified Banking
Service Agreements, as determined by the Administrative Agent in its reasonable
discretion.

 

5

--------------------------------------------------------------------------------


 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means, collectively, the Borrower Obligations and the
Guaranteed Obligations.

 

“Secured Parties” the collective reference to the Administrative Agent, the
Lenders, any affiliate of any Lender to which Borrower Obligations or Guaranteed
Obligations, as applicable, are owed and any other holder of Secured
Obligations.

 

“Securities Accounts” shall have the meaning set forth in Article 8 of the UCC.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Specified Banking Service Agreement” means any agreement between a Loan Party
and a Lender or an Affiliate thereof, executed in writing and delivered in
connection with Banking Services which has been identified by the applicable
Lender (or Affiliate thereof) and the Borrower, by written notice to the
Administrative Agent not later than 90 days after the execution and delivery
thereof by the applicable Loan Party, as a Specified Banking Service Agreement
(it being understood that any such agreement with JPMorgan Chase Bank, N.A. or
an Affiliate thereof shall constitute a Specified Banking Service Agreement).

 

“Specified Swap Agreement” means any Swap Agreement executed in writing and
delivered between a Loan Party and a Lender or an Affiliate thereof, which has
been identified by the applicable Lender (or Affiliate thereof) and the
Borrower, by written notice to the Administrative Agent not later than 90 days
after the execution and delivery thereof by the applicable Loan Party, as a
Specified Swap Agreement, which notice shall certify that the obligations
thereunder do not constitute Secured Term Loan Hedge Obligations (as defined in
the Intercreditor Agreement (it being understood that any such agreement with
JPMorgan Chase Bank, N.A. or an Affiliate thereof shall constitute a Specified
Swap Agreement).

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral (including
any right to receive any Equity Interest).

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Term Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan Collateral Agent” means Goldman Sachs Lending Partners LLC, in its
capacity as collateral agent under the Existing Term Loan Agreement.

 

“Term Loan Obligations Payment Date” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or

 

6

--------------------------------------------------------------------------------


 

payable with respect thereto, including, without limitation, damages, claims,
and payments for past and future infringements thereof; (e) all rights to sue
for past, present, and future infringements of the foregoing, including the
right to settle suits involving claims and demands for royalties owing; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

“Trademark Security Agreement” means the Trademark Security Agreement
substantially in the form of Exhibit J.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Secured
Party’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

2.1           Each Grantor hereby pledges, assigns and grants to the
Administrative Agent, its successors and assigns, on behalf of and for the
benefit of the Secured Parties, a security interest in and continuing lien on
all of such Grantor’s right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Intellectual Property;

 

(iv)          all Documents;

 

(v)           all Equipment;

 

(vi)          all General Intangibles;

 

(vii)         all Goods;

 

(viii)        all Instruments;

 

(ix)           all Inventory;

 

(x)            all Investment Property, other than any stock of any Immaterial
Subsidiary and Foreign Subsidiary Voting Stock excluded from the definition of
Pledged Collateral;

 

(xi)           all cash or cash equivalents (including Permitted Investments));

 

(xii)          all Letter-of-Credit Rights and Supporting Obligations;

 

7

--------------------------------------------------------------------------------


 

(xiii)         all Deposit Accounts;

 

(xiv)        Insurance;

 

(xv)         Commercial Tort Claims now or hereafter described on Exhibit E; and

 

(xvi)        all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

to secure the prompt and complete payment and performance of the Secured
Obligations; provided, however, that notwithstanding any of the other provisions
set forth in this Article II, this Security Agreement shall not constitute a
grant of a security interest in (i) any leasehold interest in real property,
(ii) any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or conflicts with or is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Equity Interests in
Persons which are not Subsidiaries of a Grantor, any applicable shareholder or
similar agreement among holders of Equity Interests in such Persons, except to
the extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, or (iii) any vehicle subject to a
certificate of title statute.  It is hereby understood and agreed that any
property described in the preceding proviso, and any property that is otherwise
expressly excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above, shall be excluded from the definition of “Collateral”.

 

2.2           Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to Administrative Agent or any other Secured Party,
(ii) each Grantor shall remain liable under each of the agreements included in
the Collateral, to perform all of the obligations undertaken by it thereunder
all in accordance with and pursuant to the terms and provisions thereof and
neither Administrative Agent nor any Secured Party shall have any obligation or
liability under any such agreement by reason of or arising out of this Security
Agreement or any other document related hereto nor shall Administrative Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any such agreement included in the
Collateral and (iii) the exercise by Administrative Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants to the Administrative Agent and the Lenders
that:

 

3.1           Title, Perfection and Priority.  Such Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(f), and
has full

 

8

--------------------------------------------------------------------------------


 

power and authority to grant to the Administrative Agent the security interest
in such Collateral pursuant hereto.  When financing statements have been filed
in the appropriate offices against such Grantor in the locations listed on
Exhibit F, the Administrative Agent will have a fully perfected first priority
security interest in that Collateral of the Grantor in which a security interest
may be perfected by filing, subject only to Liens permitted under
Section 4.1(f).

 

3.2           Name, Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The full legal name of such Grantor, all trade names or
other names under which such Grantor currently conducts business, the type of
entity of such Grantor, its state of organization, the organizational number
issued to it by its state of organization and its federal employer
identification number are set forth on Exhibit A.

 

3.3           Principal Location.  Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A.

 

3.4           Collateral Locations.  All of such Grantor’s locations where any
Collateral with an aggregate value in excess of $500,000 is located are listed
on Exhibit A.  All of said locations are owned by such Grantor except for
locations (i) which are leased by the Grantor as lessee and designated in
Part VII(b) of Exhibit A and (ii) at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment as designated in
Part VII(c) of Exhibit A.

 

3.5           Deposit Accounts.  All of such Grantor’s Deposit Accounts are
listed on Exhibit B.

 

3.6           Exact Names.  Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization.  Other than as set forth on Exhibit A, such Grantor has not,
during the past five years, been known by or used any other corporate, trade,
fictitious or other name, or been a party to any merger or consolidation, or
been a party to any acquisition.

 

3.7           Letter-of-Credit Rights and Chattel Paper.  Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor.  All action by such
Grantor reasonably necessary to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken.  The Administrative Agent will have a fully perfected first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(f).

 

3.8           Accounts and Chattel Paper.

 

(a)           The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all material respects in all records of such Grantor
relating thereto and in all invoices and Collateral Reports with respect thereto
furnished to the Administrative Agent by such Grantor from time to time.  As of
the time when each Account or each item of Chattel Paper arises, such Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all material respects what they purport to be.

 

(b)           With respect to its Accounts, except as specifically disclosed on
the most recent Borrowing Base Certificate, (i) all Accounts are Eligible
Accounts; (ii) all Accounts represent bona fide sales of Inventory or rendering
of services to Account Debtors in the ordinary course of such Grantor’s business
and are not evidenced by a judgment, Instrument or Chattel Paper; (iii) there
are no setoffs,

 

9

--------------------------------------------------------------------------------


 

claims or disputes existing or asserted in writing with respect thereto and such
Grantor has not made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment or otherwise
permitted pursuant to the Credit Agreement; (iv) to such Grantor’s knowledge,
there are no facts, events or occurrences which in any material way impair the
validity or enforceability thereof or would reasonably be expected to materially
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices, statements and Collateral Reports with respect
thereto; (v) such Grantor has not received any written notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any material adverse change in such Account Debtor’s financial
condition; and (vi) such Grantor has no knowledge that any Account Debtor is
unable generally to pay its debts as they become due.

 

(c)           In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually owing to such Grantor as indicated thereon and are not in any way
contingent; (ii) if applicable, no payments have been or shall be made thereon
except payments delivered to a Lock Box or Controlled Account as and to the
extent required pursuant to Section 7.1; and (iii) to such Grantor’s knowledge,
all Account Debtors have the capacity to contract.

 

3.9           Commercial Tort Claims.  All of such Grantor’s Commercial Tort
Claims, other than any Commercial Tort Claims having a value of less than
$200,000 individually and $500,000 in the aggregate, are listed on Exhibit E.

 

3.10         Inventory.  With respect to any of its Inventory scheduled or
listed on the most recent Borrowing Base Certificate, (a) such Inventory (other
than Inventory in transit) is located at one of such Grantor’s locations set
forth on Exhibit A, (b) no Inventory (other than Inventory in transit) is now,
or shall at any time or times hereafter be stored at any other location except
as permitted by Section 4.1(h), (c) such Grantor has good and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the
Administrative Agent, for the benefit of the Secured Parties, and except for
Permitted Encumbrances and the Lien granted to the Term Loan Collateral Agent
for the benefit of the Term Loan Secured Parties (as defined in the
Intercreditor Agreement), (d) except as specifically disclosed in the most
recent Borrowing Base Certificate, such Inventory is Eligible Inventory of good
and merchantable quality, free from any material defects, (e) such Inventory is
not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party upon sale or disposition of that Inventory or the payment of any
monies to any third party upon such sale or other disposition, (f) such
Inventory has been produced in all material respects in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all applicable rules,
regulations and orders thereunder and (g) the completion of manufacture, sale or
other disposition of such Inventory by the Administrative Agent following an
Event of Default shall not require the consent of any Person and shall not
constitute a material breach or default under any contract or agreement to which
such Grantor is a party or to which such property is subject.

 

3.11         Intellectual Property.  Other than any “off the shelf”, “shrink
wrap”, or similar license agreements, such Grantor does not have any interest
in, or title to, any License or any registration or application to register any
Patent, Trademark or Copyright, except as set forth in Exhibit D.  This Security
Agreement is effective to create a valid and continuing Lien and, upon the
giving of value and filing of appropriate financing statements in the offices
listed on Exhibit F and Intellectual Property Security Agreements substantially
in the form of Exhibit H, Exhibit I and Exhibit J with the United States

 

10

--------------------------------------------------------------------------------


 

Copyright Office and the United States Patent and Trademark Office, fully
perfected first priority security interests in favor of the Administrative Agent
on such Grantor’s Patents, Trademarks, Copyrights and Licenses (other than
security interests in Patents, Trademarks, Copyrights and Licenses in which the
perfection of security interest requires filing outside of the United States),
and such perfected security interests in such collateral are enforceable as such
as against any and all creditors of and purchasers from such Grantor.

 

3.12         Filing Requirements.  None of its Equipment is covered by any
certificate of title, except for vehicles.  None of the Collateral owned by it
is of a type for which security interests or liens may be perfected by filing
under any federal statute except for Patents, Trademarks and Copyrights held by
such Grantor and described in Exhibit D.

 

3.13         No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Administrative Agent on behalf of the Secured
Parties as the secured party and (b) for financing statements which have been
filed without the consent of the Grantor and with respect to which no Lien has
been created and (c) as permitted by Section 4.1(f).

 

3.14         Pledged Collateral.

 

(a)           Exhibit E sets forth a complete and accurate (in all material
respects) list of all Pledged Collateral owned by such Grantor.  Such Grantor is
the direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Exhibit E as being owned by it, free and clear of any
Liens, except for the security interest granted to the Administrative Agent, for
the benefit of the Secured Parties hereunder, and any Liens permitted under
Section 6.02 of the Credit Agreement.  Such Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting an Equity
Interest of a Subsidiary of a Grantor has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized and validly
issued, and is fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all such Pledged Collateral held by a
securities intermediary will be covered by a control agreement among such
Grantor, the securities intermediary and the Administrative Agent pursuant to
which the Administrative Agent has Control within the time period set forth in
this Security Agreement and (iv) to such Grantor’s knowledge all Pledged
Collateral which represents Indebtedness owed to such Grantor has been duly
authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

 

(b)           In addition, (i) to such Grantor’s knowledge none of the Pledged
Collateral owned by it has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject, (ii) except for
restrictions and limitations imposed by the Loan Documents or securities laws
generally, the Pledged Collateral is and will continue to be freely transferable
and assignable, (iii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and none of the Pledged
Collateral is subject to any right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that would
materially prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral hereunder, the sale or

 

11

--------------------------------------------------------------------------------


 

disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder and (iv) no consent, approval, authorization,
or other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by such Grantor of such
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by such Grantor, or for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.

 

(c)           Except as set forth in Exhibit E, or as expressly permitted
pursuant to Section 6.06 of the Credit Agreement, such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to such Grantor is subordinated in right of payment to other Indebtedness
or subject to the terms of an indenture.

 

(d)           Pledged Debt.  Each Intercompany Note and, to the knowledge of
such Grantor, any other Pledged Debt constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and subject to an implied
covenant of good faith and fair dealing.

 

ARTICLE IV
COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

 

4.1           General.

 

(a)           Collateral Records.  Such Grantor will maintain complete and
accurate (in all material respects) books and records with respect to the
Collateral owned by it, and furnish to the Administrative Agent, such reports
relating to such Collateral as the Administrative Agent shall from time to time
reasonably request.

 

(b)           Authorization to File Financing Statements; Ratification.  Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor.  Any financing statement filed by the Administrative Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate such
Grantor’s Collateral (1) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information reasonably
required by part 5 of Article 9 of the UCC filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a reasonably sufficient description
of real property to which the Collateral relates.  Such Grantor also agrees to
furnish any such information to the Administrative Agent promptly upon request. 
Such Grantor also ratifies its authorization for the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

(c)           Intellectual Property Filings. The Administrative Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country) such documents, including Intellectual Property Security
Agreements, as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

 

(d)           Further Assurances.  Such Grantor will, if so reasonably requested
by the Administrative Agent, furnish to the Administrative Agent, as often as
the Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral owned by it and such other reports and
information in connection with its Collateral as the Administrative Agent may
reasonably request, in each case subject to the terms and conditions of the
Credit Agreement, all in such detail as the Administrative Agent may specify. 
Such Grantor shall, at its own expense, use commercially reasonable efforts to
defend title to the Collateral against all persons and to defend the security
interest of the Administrative Agent and the other Secured Parties in the
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.

 

(e)           Disposition of Collateral.  Such Grantor will not sell, lease,
license or otherwise dispose of the Collateral owned by it except for
dispositions expressly permitted pursuant to Section 6.04 of the Credit
Agreement.

 

(f)            Liens.  Except as expressly permitted pursuant to Section 6.02 of
the Credit Agreement, such Grantor will not create, incur, or suffer to exist
any Lien on the Collateral owned by it except (i) the security interest created
by this Security Agreement, and (ii) other Permitted Encumbrances.

 

(g)           Other Financing Statements.  Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except with respect to Liens permitted by
Section 4.1(f).  Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement other than with respect to any Lien permitted by
Section 4.1(f), without the prior written consent of the Administrative Agent,
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

(h)           Locations.  Such Grantor will not (i) maintain any Collateral, in
an aggregate value in excess of $500,000, owned by it at any location other than
those locations listed on Exhibit A (ii) otherwise change, or add to, such
locations without the Administrative Agent’s prior written consent (such consent
not to be unreasonably withheld, delayed or conditioned) as required by the
Credit Agreement (and if the Administrative Agent gives such consent, such
Grantor will use commercially reasonable efforts to obtain a Collateral Access
Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

 

(i)            Compliance with Terms.  Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral, except
where a failure to do so, individually or in the aggregate would not reasonably
be expected to result in a material adverse effect.

 

13

--------------------------------------------------------------------------------


 

4.2           Receivables.

 

(a)           Certain Agreements on Receivables.  Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business, or as otherwise permitted pursuant to the Credit Agreement.

 

(b)           Collection of Receivables.  Except as otherwise provided in this
Security Agreement and the Credit Agreement, such Grantor will use commercially
reasonable efforts to collect and enforce, at such Grantor’s sole expense, all
amounts due or hereafter due to such Grantor under the Receivables owned by it,
in accordance with its present policies and in the ordinary course of business.

 

(c)           Delivery of Invoices.  Such Grantor will deliver to the
Administrative Agent as soon as reasonably practicable upon its request after
the occurrence and during the continuation of an Event of Default duplicate
invoices with respect to each Account owned by it bearing such language of
assignment as the Administrative Agent shall reasonably specify.

 

(d)           Disclosure of Counterclaims on Receivables.  If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor other than in accordance with its present
policies and in the ordinary course of business or as otherwise expressly
permitted pursuant to the Credit Agreement exists or (ii) if, to the knowledge
of such Grantor, any dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened in writing with respect to any such Receivable,
such Grantor will promptly disclose such fact to the Administrative Agent in
writing.  Such Grantor shall send the Administrative Agent a copy of each credit
memorandum in excess of $50,000 (or such higher amount as may be agreed to by
the Administrative Agent in its Permitted Discretion) promptly after it is
issued, and such Grantor shall promptly report each such credit memo and each of
the facts required to be disclosed to the Administrative Agent in accordance
with this Section 4.2(d) on the Borrowing Base Certificate submitted by the
Borrower.

 

(e)           Electronic Chattel Paper.  Such Grantor shall grant the
Administrative Agent Control of all electronic chattel paper in accordance with
the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

4.3           Inventory and Equipment.

 

(a)           Maintenance of Goods.  Such Grantor will use commercially
reasonable efforts to maintain, preserve, protect and keep its Inventory and the
Equipment in reasonably good repair and working and saleable condition, except
for damaged or defective goods arising in the ordinary course of such Grantor’s
business and except for ordinary wear and tear in respect of the Equipment.

 

(b)           Returned Inventory.  If an Account Debtor returns any Inventory to
such Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount.  Such Grantor shall immediately report
to the Administrative Agent any return involving an amount in excess of $100,000
(or such higher amount as may be agreed to by the Administrative Agent in its
Permitted Discretion).  Each such report shall indicate the purported reasons
for the returns and the locations and condition of the returned Inventory.  In
the event any Account Debtor returns Inventory to such Grantor when an Event of
Default exists, such Grantor, upon the reasonable request of the Administrative
Agent,

 

14

--------------------------------------------------------------------------------


 

shall: (i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Administrative
Agent’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Administrative Agent’s prior written consent.  All
returned Inventory shall be subject to the Administrative Agent’s Liens
thereon.  Whenever any Inventory is returned, the related Account shall be
deemed ineligible to the extent of the amount owing by the Account Debtor with
respect to such returned Inventory.

 

(c)           Inventory Count; Perpetual Inventory System.  Such Grantor will
conduct a physical count of its Inventory at least once per fiscal year, and
after and during the continuation of an Event of Default, at such other times as
the Administrative Agent reasonably requests.  Such Grantor, at its own expense,
shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any material portion of its Inventory.  Such
Grantor will maintain a perpetual inventory reporting system at all times.

 

(d)           Equipment.  Such Grantor shall promptly inform the Administrative
Agent of any additions to or deletions from its Equipment which individually
have a fair market value in excess of $1,000,000 and $2,000,000 in the
aggregate.  Such Grantor shall not permit any Equipment to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the
Administrative Agent does not have a Lien.  Such Grantor will not, without the
Administrative Agent’s prior written consent (such consent not to be
unreasonably withheld or delayed), alter or remove any identifying symbol or
number on any of such Grantor’s Equipment constituting Collateral.

 

(e)           Property.  If at any time any Grantor shall take a security
interest in any property of an Account Debtor or any other Person with a fair
market value in excess of $150,000 to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Administrative Agent; provided that the aggregate fair market value of all
property in which the Grantors have taken a security interest and have not
assigned such security interests to the Administrative Agent shall not exceed
$300,000. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

 

4.4           Certification of Limited Liability Company and Limited Partnership
Interests.  Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC; provided,
however, that in the case of any limited liability company or limited
partnership that, in either case, is formed or acquired by a Grantor after the
Effective Date, Borrower shall cause interests in such limited liability company
or limited partnership to be represented by a certificate, to be a “security”
within the meaning of Article 8 of the New York UCC and to be governed by
Article 8 of the New York UCC, in each case not later than 20 Business Days (or
such later dates from time to time consented to by the Administrative Agent in
its reasonable discretion) after the date of formation or acquisition thereof,
as applicable.

 

4.5           Delivery of Instruments, Securities, Chattel Paper and Documents. 
Such Grantor will (a) deliver to the Administrative Agent promptly upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments (including certificates evidencing Pledged Debt in an
aggregate principal amount exceeding $250,000 and Pledged Equity Interests)
constituting Collateral owned by it (if any then exist), in each case duly
endorsed by an effective indorsement (within the meaning of Section 8-107 of the
UCC), or accompanied by undated instruments of transfer duly endorsed by such an
effective endorsement, in each case, to the Administrative Agent or in blank,
(b) hold in trust

 

15

--------------------------------------------------------------------------------


 

for the Administrative Agent upon receipt and as soon as reasonably practicable
thereafter deliver to the Administrative Agent any such Chattel Paper,
Securities and Instruments (including certificates evidencing Pledged Debt in an
aggregate principal amount exceeding $250,000 and Pledged Equity Interests)
constituting Collateral in each case duly endorsed by an effective indorsement
(within the meaning of Section 8-107 of the UCC), or accompanied by undated
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Administrative Agent or in blank, (c) upon the Administrative
Agent’s reasonable request, deliver to the Administrative Agent (and thereafter
hold in trust for the Administrative Agent upon receipt and promptly deliver to
the Administrative Agent) any Document evidencing or constituting Collateral and
(d) upon the Administrative Agent’s reasonable request, deliver to the
Administrative Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit G hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral.  Such Grantor hereby authorizes the
Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendment
shall be considered to be part of the Collateral.

 

4.6           Uncertificated Pledged Collateral.  Such Grantor will use
commercially reasonable efforts to cause the appropriate issuers (and, if held
with a securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Security
Agreement.  With respect to any Pledged Collateral owned by it on the Effective
Date, such Grantor will use commercially reasonable efforts to cause (a) the
issuers of uncertificated securities which are Pledged Collateral and (b) any
securities intermediary which is the holder of any such Pledged Collateral, to
cause the Administrative Agent to have and retain Control over such Pledged
Collateral.  Without limiting the foregoing, such Grantor will, (i) with respect
to any such Pledged Collateral held with a securities intermediary as of the
Effective Date, cause such securities intermediary, no later than 90 days after
the Effective Date (or such later date as the Administrative Agent shall agree),
to enter into a control agreement with the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, giving the
Administrative Agent Control and (ii) otherwise with respect to any Pledged
Collateral, prior to the opening or replacement of any Securities Account
(including the replacement of any Securities Account in place as of the
Effective Date) or any applicable securities intermediary receiving any Pledged
Collateral, enter into a control agreement with such securities intermediary and
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control.

 

4.7           Pledged Collateral.

 

(a)           Changes in Capital Structure of Issuers.  Except as expressly
permitted pursuant to Section 6.03 of the Credit Agreement, such Grantor will
not (i) permit any issuer of an Equity Interest constituting Pledged Collateral
owned by it to dissolve, merge, liquidate, retire any of its Equity Interests or
other Instruments or Securities evidencing ownership, reduce its capital, sell
or encumber all or substantially all of its assets (except for Permitted
Encumbrances, Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement and sales of assets permitted pursuant to Section 4.1(e)) or merge or
consolidate with any other entity, or (ii) vote any such Pledged Collateral in
favor of any of the foregoing.

 

(b)           Issuance of Additional Securities.  Except as expressly permitted
pursuant to Section 6.12 of the Credit Agreement, such Grantor will not permit
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.

 

16

--------------------------------------------------------------------------------


 

(c)           Equity Interests. No Grantor will permit any Equity Interest which
is included within the Collateral to constitute a Security, nor will any Grantor
allow any issuer of any such Equity Interest to take any action to have such
interests treated as a Security, unless (i) all certificates or other documents
constituting such Security have promptly been delivered to the Administrative
Agent and such Security is properly defined as such under Article 8 of the UCC
of the applicable jurisdiction, whether as a result of actions by the issuer
thereof or otherwise, or (ii) the Administrative Agent has entered into a
control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

 

(d)           Registration of Pledged Collateral.  Upon the occurrence and
during the continuance of an Event of Default, such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.

 

(e)           Less than Wholly-Owned Pledged Collateral. With respect to any
issuer of Pledged Collateral consisting of partnership interests or limited
liability company interests in which the Grantor owns less than 100% of such
Equity Interests, promptly upon the occurrence of the Term Loan Obligations
Payment Date, Grantor shall use commercially reasonable efforts to cause the
partnership agreement or limited liability company agreement of such entity to
be amended to include the following provision:  “Notwithstanding any other
provision of this agreement, in the event that an Event of Default shall have
occurred under that certain Amended and Restated Credit Agreement (as such
Amended and Restated Credit Agreement may be amended, modified, supplemented or
restated from time to time) dated as of September 30, 2010 among Clopay Ames
True Temper Holding Corp., as Borrower, Clopay Ames True Temper LLC, as
Holdings, the subsidiaries of Holdings from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, the lenders from time to time parties
thereto and the Administrative Agent shall exercise any of its rights and
remedies with respect to equity interests in the company, then each
[member][partner] hereby irrevocably consents to the transfer of any equity
interest and all related management and other rights in the company to the
Administrative Agent or any designee of the Administrative Agent.  The
Administrative Agent is a third-party beneficiary of this provision and this
provision cannot be amended or repealed without the consent of the
Administrative Agent until the Credit Agreement has been discharged in full.”

 

(f)            Exercise of Rights in Pledged Collateral.

 

(i)            Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided, however, that no vote or other right shall be exercised
or action taken which would have the effect of materially impairing the rights
of the Administrative Agent in respect of such Pledged Collateral.

 

(ii)           Such Grantor will permit the Administrative Agent or its nominee
at any time after the occurrence and during the continuance of an Event of
Default to solely and exclusively exercise all voting rights or other rights
relating to the Pledged Collateral owned by it, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Equity Interest or Investment Property constituting such Pledged Collateral
as if it were the absolute owner thereof.

 

(iii)          Such Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
owned by it to the extent not

 

17

--------------------------------------------------------------------------------


 

in violation of the Credit Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided, however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement.  Upon the occurrence and during the continuance of an Event
of Default, then all Stock Rights, including all rights of such Grantor to
dividends, interest, principal or other distributions, shall cease and thereupon
become vested in the Administrative Agent, which shall have the sole and
exclusive right to retain such dividends, interest, principal or other
distributions.

 

(iv)          All Excluded Payments and all other distributions in respect of
any of the Pledged Collateral owned by such Grantor, whenever paid or made,
shall be  promptly made subject to the Lien of the Administrative Agent in the
same manner as if it were Collateral on the date hereof and, in the case of any
Excluded Payment described in clause 4.7(d)(iii)(A), shall be forthwith
delivered to the Administrative Agent in the same form and so received with any
necessary endorsement.

 

4.8           Intellectual Property.

 

(a)           Such Grantor will use its reasonable efforts to secure all
consents and approvals necessary or appropriate for the grant of the security
interest for the benefit of the Administrative Agent of any License held by such
Grantor and to enforce the security interests granted hereunder.

 

(b)           Such Grantor shall notify the Administrative Agent promptly if it
knows that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned or dedicated
excluding the expiration by its terms of any License or the expiration at the
conclusion of its maximum statutory term of any Patent or Copyright owned by
Grantor, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court, (but excluding any non-final office actions or similar
non-final actions or proceedings) regarding such Grantor’s ownership of any
Patent, Trademark or Copyright, its right to register the same, or to keep and
maintain the same.

 

(c)           Within 30 Business Days after which, either directly or through
any agent, employee, licensee or designee, any Grantor files an application for
the registration of any Patent, Trademark or Copyright with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, such Grantor shall report such filing to the Administrative
Agent, and, upon the reasonable request of the Administrative Agent, such
Grantor shall execute and deliver any and all security agreements as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s first priority security interest on such Patent, Trademark or Copyright,
and the General Intangibles of such Grantor relating thereto or represented
thereby.

 

(d)           Such Grantor shall take all actions necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each of
its Patents, Trademarks and Copyrights (now or hereafter existing), including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and

 

18

--------------------------------------------------------------------------------


 

opposition and interference and cancellation proceedings, except as such Grantor
may otherwise determine in the exercise of its reasonable business judgment.

 

(e)           Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is not material to the conduct of its business or
operations, sue for infringement, misappropriation or dilution, except as such
Grantor may determine in its reasonable business judgment, to recover any and
all damages for such infringement, misappropriation or dilution, or shall take
such other reasonable and necessary actions as the Administrative Agent shall
deem appropriate under the circumstances to protect such material Patent,
Trademark or Copyright.  In the event that such Grantor institutes suit because
any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall comply with Section 4.8.

 

4.9           Commercial Tort Claims.  Such Grantor shall promptly, and in any
event within ten Business Days after the same is acquired by it, notify the
Administrative Agent of any commercial tort claim (as defined in the UCC) in
excess of $200,000 acquired by it and, unless the Administrative Agent otherwise
consents, such Grantor shall enter into a supplement to this Security Agreement,
in the form of Exhibit G hereto, granting to Administrative Agent a first
priority security interest in such commercial tort claim.

 

4.10         Letter-of-Credit Rights.  If such Grantor is or becomes the
beneficiary of a letter of credit, with a stated value in excess of $200,000, it
shall promptly, and in any event within ten Business Days after becoming aware
that it is a beneficiary, notify the Administrative Agent thereof and cause the
issuer and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct all
payments thereunder to a Deposit Account at the Administrative Agent or subject
to a Control Agreement for application to the Secured Obligations, in accordance
with Section 2.18 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

4.11         Federal, State or Municipal Claims.  Such Grantor will promptly
notify the Administrative Agent of any Collateral which constitutes a material
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

 

4.12         No Interference.  Such Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

4.13         Insurance.  (a)  In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall use commercially reasonable
efforts to purchase and maintain flood insurance on such Collateral (including
any personal property which is located on any real property leased by such Loan
Party within a “Special Flood Hazard Area”).  The amount of flood insurance
required by this Section shall be in an amount equal to the lesser of the total
Commitments or the total replacement cost value of the improvements.

 

(b)           All insurance policies required hereunder and under Section 5.06
of the Credit Agreement shall name the Administrative Agent (for the benefit of
the Secured Parties) as an additional insured or as loss payee, as applicable,
and shall contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance reasonably satisfactory to the Administrative
Agent, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Administrative Agent; (ii) no such insurance
shall be affected by any act or neglect of the insured or

 

19

--------------------------------------------------------------------------------


 

owner of the property described in such policy; and (iii) such policy and loss
payable or mortgagee clauses may be canceled, amended, or terminated only upon
at least thirty days prior written notice given to the Administrative Agent.

 

(c)           All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent.  If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Borrowers’ expense.  By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from the Grantor’s failure to maintain such insurance
or pay any premiums therefor.

 

4.14         Collateral Access Agreements.  Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Equipment or Inventory in excess of $500,000 is stored or located, which
agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent.  With respect to such locations or warehouse space leased as of the
Effective Date and thereafter at which Inventory or Equipment valued in excess
of $500,000 is maintained, if the Administrative Agent has not received a
Collateral Access Agreement within 90 days after the Effective Date (or, if
later, as of the date such location is acquired or leased), the Borrowers’
Eligible Inventory at that location shall be subject to such Rent Reserves as
may be established by the Administrative Agent in its Permitted Discretion. 
Such Grantor shall timely and fully pay and perform its obligations in all
material respects under all leases and other agreements with respect to each
leased location or third party warehouse where any material Collateral is or may
be located.

 

4.15         Change of Name or Location; Change of Fiscal Year.  Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least thirty days prior written
notice of such change and the Administrative Agent shall have acknowledged in
writing that either (1) such change will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (2) any reasonable action requested by the Administrative Agent
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of Secured Parties, in any Collateral), provided that, any new location
shall be in the continental U.S.

 

ARTICLE V
REMEDIES

 

5.1           Remedies.

 

(a)           Upon the occurrence of an Event of Default that is continuing, the
Administrative Agent may, with the concurrence or at the direction of the
Required Secured Parties, exercise any or all of the following rights and
remedies:

 

(i)            those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Loan Document; provided that, this
Section 5.1(a) shall not be

 

20

--------------------------------------------------------------------------------


 

understood to limit any rights or remedies available to the Administrative Agent
and the Secured Parties prior to an Event of Default;

 

(ii)           those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

(iii)          give notice of sole control or any other instruction under any
Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

 

(iv)          without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

(v)           concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.

 

(b)           The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(c)           The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Secured Parties, the whole or any part
of the Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

 

(d)           Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent.  The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

 

(e)           If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full, there remain Secured Obligations
outstanding, the Required Secured

 

21

--------------------------------------------------------------------------------


 

Parties may exercise the remedies provided in this Section 5.1 upon the
occurrence of any event which would allow or require the termination or
acceleration of any Secured Obligations pursuant to the terms of a Specified
Swap Agreement or a Specified Banking Service Agreement.

 

(f)            Notwithstanding the foregoing, neither the Administrative Agent
nor the Secured Parties shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

(g)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above.  Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

 

5.2           Grantor’s Obligations Upon an Event of Default.  Upon the request
of the Administrative Agent after the occurrence and during the continuation of
an Event of Default, each Grantor will:

 

(a)           assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Administrative Agent, whether at a Grantor’s
premises or elsewhere;

 

(b)           permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use  any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

 

(c)           prepare and file, or use commercially reasonable efforts to cause
an issuer of Pledged Collateral to prepare and file, with the Securities and
Exchange Commission or any other applicable government agency, registration
statements, a prospectus and such other documentation in connection with the
Pledged Collateral as the Administrative Agent may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent, and
furnish to the Administrative Agent, or use commercially reasonable efforts to
cause an issuer of Pledged Collateral to furnish to the Administrative Agent,
any information regarding the Pledged Collateral in such detail as the
Administrative Agent may reasonably specify;

 

(d)           take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
the Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

 

22

--------------------------------------------------------------------------------


 

(e)           at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.

 

5.3           Grant of Intellectual Property License.  For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of Secured Parties, an irrevocable,
nonexclusive license (exercisable after the occurrence and during the
continuance of an Event of Default without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that after the occurrence and during the continuance of
an Event of Default the Administrative Agent may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Administrative Agent’s rights
under this Security Agreement, may sell Inventory which bears any Trademark
owned by or licensed to such Grantor and any Inventory that is covered by any
Copyright owned by or licensed to such Grantor and may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

 

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1           Account Verification.  The Administrative Agent may after the
occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

 

6.2           Authorization for Secured Party to Take Certain Action.

 

(a)           After the occurrence and during the continuation of an Event of
Default (except in the case of clauses (i) and (iii) below which can be
performed by the Administrative Agent at any time), each Grantor irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent and appoints the Administrative
Agent as its attorney in fact (i) to execute on behalf of such Grantor as debtor
and to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the Administrative Agent’s security interest in the Collateral, (ii) to
endorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Administrative Agent Control over such
Pledged

 

23

--------------------------------------------------------------------------------


 

Collateral, (v) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Section 7.3,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder),
(vii) to contact Account Debtors for any reason, (viii) to demand payment or
enforce payment of the Receivables and any other Collateral in the name of the
Administrative Agent or such Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables and
any other Collateral, (ix) to sign such Grantor’s name on any invoice or bill of
lading relating to the Receivables and any other Collateral, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Security Agreement; and such Grantor
agrees to reimburse the Administrative Agent on demand for any payment made or
any expense incurred by the Administrative Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.

 

(b)           All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Secured Parties, under this Section 6.2 are solely to protect the
Administrative Agent’s interests in the Collateral and shall not impose any duty
upon the Administrative Agent or any Lender to exercise any such powers.  The
Administrative Agent agrees that, except for the powers granted in
Section 6.2(a)(i) and Section 6.2(a)(ii), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing.

 

6.3           Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.  IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS).  SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.

 

6.4           Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE

 

24

--------------------------------------------------------------------------------


 

AGENT, NOR ANY LENDER, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT  IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

 

7.1           Deposit Accounts.

 

(a)           Within 90 days after the Effective Date (or such later date as the
Administrative Agent shall agree), each Grantor shall (i) execute and deliver to
the Administrative Agent Control Agreement for each Deposit Account (other than
accounts with a balance not exceeding $25,000 individually or $100,000 in the
aggregate) maintained by such Grantor into which all cash, checks or other
similar payments relating to or constituting payments made in respect of
Receivables will be deposited into a depositary account (such Deposit Account, a
“Controlled Account”), which Controlled Accounts are identified as such on
Exhibit B, and (ii) establish lock box service (the “Lock Boxes”) with the
bank(s) set forth in Exhibit B, which lock boxes shall be subject to irrevocable
lockbox agreements in the form provided by or otherwise reasonably acceptable to
the Administrative Agent and shall be accompanied by an acknowledgment by the
bank where the Lock Box is located of the Lien of the Administrative Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to Controlled Accounts (a “Lock Box Agreement”). After the Effective
Date, each Grantor will comply with the terms of Section 7.2.

 

(b)           Within 90 days after the Effective Date (or such later date as the
Administrative Agent shall agree), each Grantor shall direct all of its Account
Debtors and all Buying Groups to forward payments directly to Lock Boxes subject
to Lock Box Agreements.  The Administrative Agent shall have sole access to the
Lock Boxes at all times and each Grantor shall take all actions necessary to
grant the Administrative Agent such sole access.  At no time shall any Grantor
remove any item from a Lock Box without the Administrative Agent’s prior written
consent.  If any Grantor should refuse or neglect to notify any Account Debtor
to forward payments directly to a Lock Box subject to a Lock Box Agreement after
notice from the Administrative Agent, the Administrative Agent shall,
notwithstanding the language set forth in Section 6.2(b), be entitled to make
such notification directly to Account Debtor.  If notwithstanding the foregoing
instructions, any Grantor receives any proceeds of any Receivables, such Grantor
shall receive such payments as the Administrative Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a
Controlled Account.  All funds deposited into any Lock Box subject to a Lock Box
Agreement will be swept daily into Controlled Accounts and, to the extent
provided in Section 7.3, swept on a daily basis into a collection account
maintained by the Borrower with the Administrative Agent (the “Collection
Account”). The Administrative Agent shall hold and apply funds received into the
Collection Account as provided by the terms of Section 7.3.

 

7.2           Covenant Regarding New Deposit Accounts; Lock Boxes.  Before
opening or replacing any Controlled Account or other Deposit Account (other than
accounts with a balance not exceeding $25,000 individually or $100,000 in the
aggregate), or establishing a new Lock Box, each Grantor shall  cause each bank
or financial institution in which it seeks to open (i) a Deposit Account, to
enter into a

 

25

--------------------------------------------------------------------------------


 

Control Agreement with the Administrative Agent in order to give the
Administrative Agent Control of such Deposit Account, or (ii) a Lock Box, to
enter into a Lock Box Agreement with the Administrative Agent Control of the
Lock Box.  In the case of Deposit Accounts or Lock Boxes maintained with
Lenders, the terms of such letter shall be subject to the provisions of the
Credit Agreement regarding setoffs.

 

7.3           Application of Proceeds; Deficiency.

 

(a)           Collections which are deposited into Controlled Accounts shall, at
any time during a Cash Dominion Period, be applied (and allocated) by the
Administrative Agent in accordance with Section 2.10(b) of the Credit
Agreement.  At any time that an Event of Default has occurred and is continuing,
the Administrative Agent may require all other cash proceeds of the Collateral,
which are not required to be applied to the Obligations pursuant to Section 2.11
of the Credit Agreement, to be deposited in a special non-interest bearing cash
collateral account with the Administrative Agent and held there as security for
the Secured Obligations.  No Grantor shall have any control whatsoever over said
cash collateral account.  Any such proceeds of the Collateral shall be applied
in the order set forth in Section 2.18 of the Credit Agreement unless a court of
competent jurisdiction shall otherwise direct.  The balance, if any, after all
of the Secured Obligations have been satisfied, shall be deposited by the
Administrative Agent into the Borrower’s general operating account with the
Administrative Agent. The Grantors shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any attorneys’ fees and other expenses
incurred by Administrative Agent or any Lender to collect such deficiency.

 

(b)           Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of proceeds by the Administrative Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1           Waivers.  Each Grantor hereby waives notice (to the maximum extent
permitted by applicable law) of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made.  To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made.  To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction.  To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the commercially reasonable sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise. 
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

26

--------------------------------------------------------------------------------


 

8.2           Limitation on Administrative Agent’s and Lenders’ Duty with
Respect to the Collateral.  The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.  The Administrative Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control.  Neither the Administrative Agent nor any
Lender shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Administrative Agent or such Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that each of the following, in and of itself, it is
commercially unreasonable for the Administrative Agent to do: (i) to fail to
incur expenses deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral.  Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would not,
in and of themselves be commercially unreasonable in the Administrative Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by the Administrative Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 8.2.  Without limitation upon
the foregoing, nothing contained in this Section 8.2 shall be construed to grant
any rights to any Grantor or to impose any duties on the Administrative Agent
that would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section 8.2.

 

8.3           Compromises and Collection of Collateral.  The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if an Event
of Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

27

--------------------------------------------------------------------------------


 

8.4           Secured Party Performance of Debtor Obligations.  Without having
any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and which such Grantor has failed to timely perform or pay and the
Grantors shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 8.4.  The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

 

8.5           Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(e), 4.1(f), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.13, 4.14,
4.15 or 5.2 or in Article VII will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the Lenders to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Grantors.

 

8.6           Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(e) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(e))
shall be binding upon the Administrative Agent or the Lenders unless such
authorization is in writing signed by the Administrative Agent with the consent
or at the direction of the Required Secured Parties, such consent not to be
unreasonably withheld, delayed or conditioned.

 

8.7           No Waiver; Amendments; Cumulative Remedies.  No delay or omission
of the Administrative Agent or any Secured Parties to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent with the concurrence or at the
direction of the Secured Parties and then only to the extent in such writing
specifically set forth.  All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Secured Parties until the Secured Obligations
have been paid in full.

 

8.8           Limitation by Law; Severability of Provisions.  All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

 

8.9           Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time

 

28

--------------------------------------------------------------------------------


 

payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

8.10         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).  No sales of participations, assignments,
transfers, or other dispositions of any agreement governing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, hereunder.

 

8.11         Survival of Representations.  All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

8.12         Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any.  The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants) paid or incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, collection and enforcement
of this Security Agreement and in the audit, analysis, administration,
collection, preservation or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral
authorized pursuant to this Security Agreement).  Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.

 

8.13         Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.14         Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, cash collateral has been delivered to the Administrative
Agent as required by the Credit Agreement) and no commitments of the
Administrative Agent or the Lenders which would give rise to any Secured
Obligations are outstanding.

 

8.15         Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

 

8.16         CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF

 

29

--------------------------------------------------------------------------------


 

CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

8.17         CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

8.18         WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

8.19         Indemnity.  Each Grantor hereby agrees to indemnify the Collateral
Agent and the Lenders, and their respective successors, assigns, agents and
employees (each an “Indemnitee”), from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and nature
(including, without limitation, all reasonable expenses of litigation or
preparation therefor whether or not the Collateral Agent or any Lender is a
party thereto) imposed on, incurred by or asserted against the Collateral Agent
or the Lenders, or their respective successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Collateral Agent or the Lenders or any Grantor, and any
claim for Patent, Trademark or Copyright infringement); provided, however, that
no Grantor shall have any indemnity obligation under this Section 8.19 to the
extent such indemnity obligation arises from the gross negligence or willful
misconduct of an Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

 

8.20         Counterparts.  This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.

 

ARTICLE IX
NOTICES

 

9.1           Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established

 

30

--------------------------------------------------------------------------------


 

overnight courier service, and shall be deemed received (a) when received, if
sent by hand or overnight courier service, or mailed by certified or registered
mail notices or (b) when sent, if sent by telecopier (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient), in
each case addressed to the Grantors at the notice address set forth on
Exhibit A, and to the Administrative Agent and the Lenders at the addresses set
forth in accordance with Section 9.01 of the Credit Agreement.

 

9.2           Change in Address for Notices.  Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement.  It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

 

GRANTORS:

 

 

 

 

CLOPAY AMES TRUE TEMPER HOLDING CORP.

 

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

 

 

 

 

 

 

CLOPAY AMES TRUE TEMPER LLC

 

 

 

 

 

 

 

By:

/s/ Seth L. Kaplan

 

 

Name: Seth K. Kaplan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

CLOPAY PLASTIC PRODUCTS COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

 

 

 

 

 

 

CLOPAY BUILDING PRODUCTS COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

 

 

 

 

 

 

CLOPAY BUILDING PRODUCTS INTERNATIONAL SALES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

CLOPAY TRANSPORTATION COMPANY

 

 

 

 

 

 

By:

/s/ Tom Gibbons

 

 

Name: Tom Gibbons

 

 

Title: Treasurer

 

32

--------------------------------------------------------------------------------


 

 

CLOPAY ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Seth L. Kaplan

 

 

Name: Seth K. Kaplan

 

 

Title: Senior Vice President

 

 

 

 

 

 

CHATT HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President of Finance and CFO

 

 

 

 

 

 

 

ATT HOLDING CO.

 

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President of Finance and CFO

 

 

 

 

 

 

AMES TRUE TEMPER, INC.

 

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President of Finance and CFO

 

 

 

 

 

 

AMES U.S. HOLDING CORP.

 

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: Vice President, Treasurer and Secretary

 

 

 

 

 

 

AMES TRUE TEMPER PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ David Nuti

 

 

Name: David Nuti

 

 

Title: CFO and Assistant Secretary

 

33

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Kathleen C. Maggi

 

 

Name: Kathleen C. Maggi

 

 

Title: Senior Vice President

 

34

--------------------------------------------------------------------------------